UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7431



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SOLOMON DUKES, JR., a/k/a Junior,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-94-589, CA-99-1129)


Submitted:   April 29, 2003                 Decided:   May 15, 2003


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Solomon Dukes, Jr., Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Solomon Dukes, Jr., seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his motion filed under 28 U.S.C. § 2255 (2000). An appeal

may not be taken from the final order in a § 2255 proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not issue for claims addressed by a district court on the merits

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. §   2253(c)(2).   The relevant inquiry is whether

“‘reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.’”         Miller-El v.

Cockrell, 129 S. Ct. 1029, 1040 (2003) (quoting Slack v. McDaniel,

529 U.S. 473, 484 (2000)).      We have independently reviewed the

record and conclude that Dukes has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2